Case: 17-60469      Document: 00514628362         Page: 1    Date Filed: 09/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 17-60469
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   September 5, 2018
                                                                       Lyle W. Cayce
JUAN GREGORIO MARTINEZ-MENDEZ,                                              Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 113 316


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Gregorio Martinez-Mendez, a native and citizen of Guatemala,
petitions for review of the order of the Board of Immigration Appeals (BIA)
dismissing his appeal of the Immigration Judge’s (IJ) denial of his motion to
reopen his in absentia removal proceedings. He argues that the BIA abused
its discretion in affirming the denial of his motion to reopen the proceeding
because he was not provided with his statutory right to written notice of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60469     Document: 00514628362     Page: 2   Date Filed: 09/05/2018


                                  No. 17-60469

date and time of his removal hearing. According to Martinez-Mendez, even if
the BIA properly applied the statutory framework, his right to due process was
violated because he was denied notice of the removal proceeding and the
opportunity to present evidence at a reopened proceeding.
      In reviewing the denial of a motion to reopen removal proceedings, we
apply a highly deferential abuse-of-discretion standard. Hernandez-Castillo v.
Sessions, 875 F.3d 199, 203 (5th Cir. 2017). We review the BIA’s factual
findings under the substantial-evidence standard, which means that we cannot
reverse the BIA’s factual determinations unless the evidence “compels a
contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
2009). In evaluating a denial of a motion to reopen, we review the BIA’s order
and also will consider the IJ’s decision if it influenced the BIA’s opinion, which
occurred herein. Hernandez-Castillo, 875 F.3d at 204.
      Substantial evidence supports the BIA’s agreement with the IJ’s ruling
that Martinez-Mendez failed to provide an address to immigration officials at
the time of his release or thereafter and, therefore, the immigration court was
not required to provide Martinez-Mendez with written notice of the removal
hearing. See 8 U.S.C § 1229(a)(1)(F); 8 U.S.C. § 1229a(b)(5)(B); Hernandez-
Castillo, 875 F.3d at 204-05. The BIA’s ruling was in accord with the applicable
statutory framework and did not reflect an abuse of discretion. Hernandez-
Castillo, 875 F.3d at 203-05.     Martinez-Mendez’s arguments that he was
denied due process are also unavailing “because there is no liberty interest at
stake in a motion to reopen due to the discretionary nature of the relief sought.”
Id. at 205 (internal quotation marks and citation omitted).
      In light of the foregoing, the BIA did not abuse its discretion in affirming
the IJ’s denial of the motion to reopen the removal proceedings and dismissing
the appeal. See id. at 203. The petition for review is DENIED.



                                        2